06/30/2021



                                                                                          Case Number: DA 21-0230

           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 21-0230

DEPOSITORS INSURANCE COMPANY,

            Plaintiff and Appellee

and SARA THARP,
                                                                        SECOND ORDER
            Plaintiff and Cross-Appellant,
                                                              OF MEDIATOR APPOINTMENT
      v.

PATRICK SANDIDGE,

            Defendant and Appellant.

        David L. Nielsen, the mediator previously appointed in this matter, has notified the
Court that he declines the appointment. Accordingly, Mr. Nielsen’s order of mediator
appointment is hereby rescinded and
        IT IS ORDERED THAT David C. Dalthorp, 203 N. Ewing Street, Helena MT
59601, nielsen48@hotmail.com, whose name appears next on the list of attorneys desiring
appointment as mediators for money judgment appeals which is maintained pursuant to
M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process required by
M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P., 7(5)(d)
shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to the
parties individually if not represented by counsel, on the date hereof.
        DATED this 30th day of June, 2021.




                                               Bowen Greenwood, Clerk of the Supreme Court


c:     Brian James Miller, P.O. Bo9x 557, Helena, MT 59624, bmiller@mswdlaw.com
       Robyn L. Weber, 221 5th Avenue, Helena, MT 59601, robyn@weberlawhelena.com
       David C. Dalthorp, see address above
       David L. Nielsen, nielsen48@hotmail.com